Citation Nr: 9915721	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  94-13 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder described as, residuals of a posterior thigh group 
muscle injury, right patellectomy, currently rated as 30 
percent disabling.

2. Entitlement to increased ratings for left, and right wrist 
disorders described as, residuals of left, and right wrist 
fractures, currently rated as, each being 10 percent 
disabling.

3. Entitlement to an increased rating for otitis media, 
right, currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
hearing loss.

5.  Entitlement to individual increased (compensable) ratings 
for a pterygium, right eye, and conjunctivitis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

These claims came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  All the ratings at issue have been in effect 
for 20 years and are protected from reduction.

The Board notes that in the representative's statement in 
January 1999, he alleged that the VA examinations in 
February, March, and September 1996 were inadequate, as the 
examiners failed to affirmatively state that they had 
reviewed the claimant's C-file, or other supporting evidence.  
The Board does not agree. While the examiners did not 
specifically state that they had reviewed the C-file, the 
reports indicated a familiarity with the veteran's history, 
and the examinations are otherwise adequate for rating 
purposes.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed by this 
decision has been obtained by the RO.

2.  The veteran's right knee disorder is manifested by 
subjective complaints of weakness, history of falls, 
numbness, locking, and pain in the anterior and lateral 
aspects of the knee.  

3.  Current objective findings of the right knee disorder 
note no swelling; deformities; or instability. There was 
crepitus, and muscle atrophy of the right thigh (quadriceps).  
There was weakness of the right knee extensor muscles, and 
quadriceps muscle strength was 4/5.  Range of motion (ROM) of 
the right knee was flexion to 110 degrees; and extension 
lacked 5 degrees from complete extension.  There was 
tenderness to palpation on the medial, and lateral aspect of 
the right knee.  The right patella has been removed.

4.  The veteran's left and right wrist disabilities are 
currently manifested by subjective complaints of occasional 
pain, cramps, and limitation of motion. 

5.  Current objective findings of the veteran's left and 
right wrist disabilities include flexion to 50 degrees, 
bilaterally; and dorsiflexion to 50 degrees, right, and 55 
degrees, left.  There was no swelling, muscle atrophy, 
deformity, or instability of either wrist.  There was 
tenderness to palpation over the ulnar styloid process, 
bilaterally; prominent ulnar styloid process, bony deformity, 
left wrist; mild left wrist crepitus; and, left hand grip 
muscle weakness.  The veteran is right handed.

6.  Current objective findings of the veteran's otitis media 
disorder, indicate normal right auricle, external canal, and 
tympanic membrane, with no active ear infection present.

7.  A VA audiological examination in February/March 1996 
found veteran's hearing acuity to be level II, in the right 
ear, and level I in the left ear.  

8.  Current objective findings of the veterans pterygium 
disorder indicates corrected visual acuity of 20/20 in the 
right eye, with no visual field deficits.  No disfigurement 
is complained of or described.

9.  Current objective findings of the veterans conjunctivitis 
disorder indicates clear corneas and lenses, and no evidence 
of active conjunctivitis.

10.  There are no extraordinary factors associated with 
aforementioned disabilities productive of an unusual 
disability picture so as to warrant consideration of an 
extraschedular rating.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a right knee disorder have not been met. 38 U.S.C.A. § 
1155 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DC) 5003, 5010, 5256, 5257, 5259, 5260, 
5261, 5313 (1998). 

2.  The criteria for individual ratings in excess of 10 
percent for right, and left wrist disabilities have not been 
met. 38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, DC 5213, 5214, 5215 (1998).

3.  The criteria for compensable evaluations for right ear 
otitis media, and for hearing loss have not been met. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.87(a), DC 
6100, DC 6200 (1998).

4. The criteria for compensable evaluations for a pterygium, 
right, and conjunctivitis, have not been met. 38 U.S.C.A. § 
1155 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.3, 4.21, 4.84a, DCs 6018, 6034. (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented 
claims which are not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claim.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well groundedness. Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  Likewise, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, such that no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

In adjudicating well-grounded claims, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  The veteran prevails 
in either event.  However, if the weight of the evidence is 
against the veteran's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert  v. Derwinski, 
1 Vet. App. 49 (1990).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (See 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
clinical evidence of the present level of disability are the 
VA examinations in February, March, and September 1996.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. §§ 3.102, 4.3, 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Additionally, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1998).

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Pursuant to regulatory provisions, traumatic arthritis is to 
be rated as degenerative arthritis.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, DCs 
5003, 5010.

With any form of arthritis, painful motion is an important 
factor of disability.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  The VA General 
Counsel has issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, while cautioning that any such separate rating must 
be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  With these considerations in mind, the Board 
will address the merits of the claim at issue.

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1998). 

I.  Increased evaluation, right knee disorder.

Review of the service medical record reveals that the veteran 
suffered a severely comminuted fracture of the patella with 
multiple fracture fragments in a fall in August 1953.  In 
September 1953, a complete patellectomy was performed.

A rating decision in December 1955 awarded service connection 
for residuals of a right patellectomy, and assigned a 
noncompensable rating.

A rating decision in April 1957 increased the rating for the 
right patellectomy, from noncompensable to 10 percent.

A rating decision in December 1969 revised the description of 
the right knee disorder to include atrophy and weakness of 
the quadriceps muscles.  The rating was increased from 10 
percent to 30 percent.  That rating was assigned based on 
muscle injury, pursuant to the provisions of DC 5313, the 
posterior thigh group.  That rating has remained in effect 
since that time and is now protected from reduction.

In a VA examination in February, 1996, the veteran complained 
of weakness of the right knee, numbness, a history of falls; 
and, pain in the anterior and lateral aspects of the right 
knee with locking.  X-rays revealed status post (SP) surgical 
procedure with total removal of the patella.  Several bone 
fragments were noted in place at the anterior aspect of the 
femur, and around the lateral femoral condyles.  There were 
no recent fractures identified, and the articular space was 
well preserved.  The examiner noted no swelling; deformities; 
or, medial, lateral, anterior, or posterior instability of 
the right knee.  There was a well-healed surgical scar. The 
veteran had negative Lachman, and McMurray signs, 
bilaterally.  There was crepitus of the right knee, as well 
as muscle atrophy of the right thigh (quadriceps) measuring 
38 cms on the right thigh, to 41 cms on the left thigh. There 
was weakness of the right knee extensor muscles, and 
quadriceps muscle strength was 4/5.  ROM of the right knee 
was; flexion to 110° ; and extension lacking 5° from complete 
extension.  There was tenderness to palpation on the right 
styloid process; and, the medial, and lateral aspect of the 
right knee.  As the veteran had no patellar, a grinding test 
could not be done.  

The RO has rated the veteran's residuals of a right knee 
disorder, analogous to the VA's Schedule for Rating 
Disabilities, DC 5313, Injury to Muscle Group XIII, the 
posterior thigh group.  The right knee disorder may also be 
rated under various other DCs, including DC 5256, Knee, 
ankylosis of; DC 5257, Knee, other impairment of; DC 5259, 
Cartilage, semilunar, removal of; DC 5260, Leg, limitation of 
flexion; DC 5260, Leg, limitation of extension; as follows;

Under DC 5313, Injury to Muscle Group XIII

Function: extension of hip and flexion of knee; outward and 
inward rotation of flexed knee; acting with rectus femoris 
and sartorius (see XIV, 1, 2) synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at knee joint.  Posterior thigh 
group, hamstring complex of 2-joint muscles: (1) Biceps 
femoris; (2) semimembranosus; (3) semitendinosus.  

Severe warrants a 40 percent rating; Moderately severe 
warrants a 30 percent rating; and, Moderate warrants a 10 
percent rating.

Under DC 5261, Leg, limitation of extension; 

Extension limited to 45° warrants a 50 percent rating; to 30° 
warrants a 40 percent rating; to 20° warrants a 30 percent 
rating; to 15° warrants a 20 percent rating to 10° warrants a 
10 percent rating, and to 15° warrants a noncompensable 
rating.  

It is also noted, pursuant to the General Counsel Opinion 
cited above, that separate ratings may be assigned where 
there is instability and arthritis of the knee causing 
different impairment.  In this case, there is no finding of 
arthritis or of instability, and only slight to moderate 
limitation of motion shown.  Limitation of motion would be 
contemplated in the rating based on muscle damage, as part of 
the function of those muscles is movement of the knee.  
Moreover, X-rays did not confirmed arthritis of the right 
knee  For the foregoing reasons, therefore, there is no basis 
for a separate compensable rating to be assigned to the right 
knee under the provisions for arthritis.  See 38 C.F.R. 
§§ 4.14, 4.71a Code 5010-5003.

While the Board has considered the "positive" subjective 
evidence submitted by the veteran essentially contending that 
his residuals of a right knee fracture disability should be 
rated higher than the current rating for a moderately severe 
right knee disorder affecting muscle group XIII, the Board 
concludes, that such evidence is overcome by the weight of 
the "negative" objective clinical evidence of record.  
Accordingly, the veteran's claim for an increase must be 
denied. Gilbert v. Derwinski, 1 Vet. App. at 49.  Examining 
in particular the most recent clinical evidence of record 
from the February 1996 VA examinations, which is the most 
probative evidence to consider in evaluating the current 
level of disability under the holding of Francisco v. Brown, 
7 Vet.App. 55 (1994), the Board notes that a higher rating 
under; DC 5260, Leg, limitation of flexion, and DC 5259, 
Cartilage, semilunar, removal of; and is not for application.  
The maximum rating under these codes would not allow a higher 
rating than the current 30 percent rating, and a rating under 
these codes is therefore inapplicable.  

Likewise, the veteran does not have ankylosis of the right 
knee; and no instability was shown by examination, 
accordingly, an increased evaluation under DC 5252, Knee, 
ankylosis of; or, DC 5257, Other impairment of Knee: 
Recurrent subluxation or lateral instability, is not 
applicable.

The veteran does have some crepitus and tenderness to 
palpation, however, as the veteran does not exhibit 
limitation of extension of his leg to 30°, an increased 
evaluation of 40 percent under DC 5261, Leg, limitation of 
extension is not indicated.  ROM was shown to be only 
slightly to moderately limited.  Consequently an increased 
evaluation under DC 5261 is not indicated.  

In addition, more than moderately severe muscle damage to MG 
XIII is not shown.  The VA examination does not describe more 
than a moderate muscle atrophy, and weakness of the extensor 
muscle.  Quadriceps muscle strength is 4/5.  Other than 
atrophy with some loss of strength, there is no evidence of 
additional muscle impairment that would be considered severe 
in degree.  The original injury is not shown to have resulted 
in significant muscle loss, nor are the other indicia of 
severe muscle impairment recorded.  See e.g. 38 C.F.R. 
§§ 4.55, 4.56.

It is clear from the medical evidence that the veteran has 
very little evidence of painful motion, or edema, no 
effusion, instability, weakness, tenderness, redness, heat, 
or abnormal movement, or guarding of movement shown. The 
right knee  disability affecting muscle group XIII is 
characterized as no more than moderately severe, and the 
disability would not reasonably qualify for a rating in 
excess of 30 percent.  In short, the Board finds that there 
is no basis for an evaluation in excess of the currently 
assigned 30 percent evaluation.

In conclusion, the VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds the residuals of his right knee disorder warrants 
no more than the currently evaluated 30 percent evaluation.

II.  Increased rating for right and left wrist disorders.  

Review of the service medical record reveals that the veteran 
suffered bilateral fractures of his wrists in a fall in 
August 1953.  He was treated with plaster casts, which were 
removed in October 1953.  X-rays revealed good bony union at 
the site of the fractures of the radii, with the position 
generally satisfactory.  The ulnar styloid processes were 
detached, bilaterally.  A full recovery of the range of 
motion of each wrist was noted in service.

A rating decision in December 1955 awarded service connection 
for residual of bilateral wrist fractures, with limited ROM, 
and assigned a 20 percent rating.  

A December 1969 rating decision assigned separate 10 percent 
ratings for the left and right wrist disorders. These ratings 
have remained in effect until the present time and are 
protected ratings.  The veteran is right handed.

In VA examinations in February and September 1996, the 
veteran complained of occasional pain in the right and left 
wrists, cramps, and limitation of motion. He had complaints 
of pain in the left wrist when driving a car.  He also 
reported that he could not grasp objects.  

The examiner noted no swelling; muscle atrophy; deformities; 
medial, lateral, anterior, or posterior instability of either 
wrist.  There was a prominent ulnar styloid process, bony 
deformity on the left wrist, and tenderness to palpation over 
the ulnar styloid process, bilaterally.  In addition, there 
was mild left wrist crepitus, and mild left handgrip muscle 
weakness.  ROM was flexion to 50° , bilaterally; and 
dorsiflexion to 50°, right and 55°, left.  The veteran could 
touch with both his left and right thumbs, the tips of the 
other fingers without difficulty.  He could also touch the 
medial transverse fold of the palm on the right or left hand 
with the tips of his fingers.  He had normal muscle strength 
of the right hand grip muscles.

The RO has rated the veteran's right and left wrist 
disabilities under the diagnostic criteria of 38 C.F.R. 
§ § 4.71a, DCs 5213, supination and pronation, impairment of; 
DC 5214, wrist, ankylosis of; and DC 5215, Wrist, limitation 
of motion of, as follows;

Under DC 5215, Wrist limitation of motion of;

Limitation of motion in dorsiflexion of less than 15°; or, 
palmar flexion limited in line with the forearm warrants a 10 
percent evaluation.  This is the maximum rating under this 
code, and no other compensation is warranted.  This rating is 
assigned for major or minor extremities.  A noncompensable 
evaluation is appropriate for a wrist disorder which does not 
exhibit the above diagnostic criteria.  38 C.F.R. §§ 4.31, 
4.71a, DC 5215 (1998).

Under DC 5213, supination and pronation, impairment of:

Motion lost beyond middle of arc warrants a 30 percent rating 
for the major arm, and a 20 percent rating for the minor arm.

Motion lost beyond last quarter of arc, the hand does not 
approach full pronation. warrants a 20 percent rating for 
either arm.
 
Limitation of supination: To 30° or less warrants a 10 
percent rating for either arm.

While the Board has considered the "positive" subjective 
evidence submitted by the veteran essentially contending that 
his right and left wrist disorders should be rated higher 
than the current rating, the Board concludes, that this 
evidence is outweighed by the "negative" objective clinical 
evidence of record.  In addition the veteran is already 
receiving the maximum allowance under DC 5215.  Accordingly, 
the veteran's claim must be denied. Gilbert v. Derwinski, 1 
Vet. App. at 49. Examining in particular the most recent 
clinical evidence of record from the February, and September 
1996 VA examinations,, which are the most probative evidence 
to consider in evaluating the current level of disability 
under the holding of Francisco v. Brown, 7 Vet.App. 55 
(1994), the Board notes that higher ratings under; DC 5213, 
supination and pronation, impairment is not for application, 
as limitation of pronation to a compensable degree is not 
shown. Likewise, the veteran does not demonstrate ankylosis 
of the right or left wrists, instability, or swelling of the 
wrists, accordingly, an increased evaluation under DC 5214, 
Wrist, ankylosis of, is not applicable.  As no arthritis has 
been established by x-ray findings, a rating under DCs 5003, 
5010, is also not for application.  Even the presence of 
arthritis would not warrant a separate rating as the current 
rating is based on the limitation of motion.

In conclusion, the VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds the right and left wrist disorders warrants no more 
than the currently evaluated 10 percent evaluation for each 
wrist.

The Board has also considered the veteran's written 
statements that his right and left wrist disabilities have 
increased.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service- connected right and 
left wrist disabilities presents such an unusual or 
exceptional disability picture with marked interference with 
employment or frequent periods of hospitalization, as to 
render the regular schedular standards impractical. 38 C.F.R. 
3.321(b)(1).  He has not been recently hospitalized for these 
disabilities; and his right and left wrist residual 
dysfunction is not severe, and he has not shown any 
significant amount of time lost from employment. Since the 
preponderance of the evidence is against allowance of this 
appeal, the benefit-of- the-doubt doctrine is inapplicable. 
38 U.S.C.A. 5107(b) (West 1991 & Supp. 1998).

Thus, it is the conclusion of the Board that increased 
evaluations for right and left wrist disorders are not 
warranted.  

III.  Compensable rating for hearing loss, and otitis media, 
right ear.

Service medical records indicate complaints and treatment of 
chronic otitis media, right ear, as well as the presence of a 
conductive type hearing loss, right ear secondary to a 
concussion type accident.  

A rating decision in November 1956 awarded service connection 
for defective hearing, and assigned a noncompensable rating. 
A rating decision in January 1963 awarded service connection 
for otitis media, right ear, and assigned a 10 percent 
rating.  These ratings have remained in effect until the 
present time and are protected ratings.

In a VA audiological examination in February/March 1996, the 
veteran reported bilateral hearing loss for many years.  He 
related a history of chronic otitis media, and middle ear 
surgery (myringoplasty), right, at the VA in April 1971. The 
examiner noted that the right auricle, external canal, and 
tympanic membrane were all normal, with no active ear 
infection present. X-rays noted sclerosis and lack of 
pneumatization of the right mastoid air seen in-patients with 
chronic mastoiditis.  The pure tone thresholds, in decibels 
(dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
35
30
40
LEFT
N/A
20
20
20
25

Pure tone threshold averages, in decibels (dB), for the right 
ear were 35 dB, and the left ear were 21 dB.  Speech 
recognition was 84 percent for the right ear and 94 percent 
for the left ear.  The examiner noted that the results 
suggested mild conductive hearing loss for the right ear.  
The left ear hearing was normal.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometry 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

Hearing loss is the organic impairment of hearing acuity.  38 
C.F.R. § 4.87 (1998).  Under the schedular rating criteria 
that became effective December 18, 1987, the evaluation of 
bilateral auditory impairment is based on the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hz in each ear. To evaluate the degree of disability 
from bilateral organic hearing acuity impairment the revised 
rating schedule establishes 11 auditory acuity levels from 
level I, for essentially normal hearing acuity, through level 
XI, for profound deafness.  38 U.S.C.A. § 1155, 1160 (West 
1991 & Supp. 1998); 38 C.F.R. § 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110 (1998).  In this case it is noted that the 
February/March 1996 VA audiometry examination resulted in pure 
tone thresholds and speech discrimination findings that equate 
under the schedule as level
II in the right ear, and level I in the left ears.  A non-
compensable disability rating is assigned for hearing loss, 
when hearing acuity is level II in one ear, and level I in the 
other ear.  38 C.F.R. § 4.85, 4.87, DC 6100.  

Regarding the veteran's otitis media, this disorder is rated 
under 38 C.F.R. § 4.87a, DC 6200 as follows;

Otitis media, suppurative, chronic: during the continuance of 
the suppurative process, warrants a 10 percent rating. The 
ratings are to be combined with ratings for loss of hearing.  

In this case it is noted that the February/March 1996 VA 
audiometry examination noted that the right auricle, external 
canal, and tympanic membrane were all normal, with no active 
ear infection present. A non-compensable disability rating is 
assigned for Otitis media, when not in the suppurative 
process.  38 C.F.R. § 4.87a, DC 6200.  

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the hearing loss, or otitis disorder 
results in hospitalization or other marked interference with 
employment beyond that contemplated by the provisions of the 
schedule.  It is not shown that there is actual employment 
interference.  As such, further consideration of the 
provisions of 38 C.F.R. § 3.321 is not indicated.

Since the preponderance of the evidence is against a 
compensable rating, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b). 

IV.  Compensable ratings for pterygium, right eye, and 
conjunctivitis.

Summarizing the pertinent clinical evidence and adjudicative 
history, service medical record reflected a diagnosis of a 
pterygium in the right eye, and conjunctival hemorrhage in 
both the right and left eyes. 

Service connection for a pterygium, right eye and 
conjunctivitis, was established by a December 1969 rating 
decision, and a noncompensable rating was assigned.  

A rating action in May 1971 established separate 
noncompensable ratings for the pterygium, and conjunctivitis.  
These ratings have remained in effect until the present time.

Under 38 C.F.R. § 4.84, DC 6018, Conjunctivitis, other, 
chronic is rated as follows;

Active with objective symptoms warrants a 10 percent rating, 
while Healed, is rated on residuals.  If no residuals are 
present it is rated noncompensable.

Under 38 C.F.R. § 4.84, DC 6034, Pterygium, is rated for loss 
of vision, if any.

The most recent VA visual examination in February 1996 noted 
that the veteran had undergone surgery for his pterygium 
about 3 months ago.  He also complained of red itchy eyes. 
The examiner noted that the cornea and lenses were clear.  
Corrected visual acuity was to 20/20 in the right eye, and 
20/30 in the left eye, with no visual field deficits shown. 
Thus, as disability due to a pterygium is rated on the basis 
of impairment of vision, and the most recent examination of 
record showed "best corrected" vision of 20/20, right eye, 
a compensable disability rating under DC 6034 cannot be 
assigned. See 38 C.F.R. § 4.75.  

Likewise, as conjunctivitis is rated on the basis of active, 
or healed disability, and the examination was negative for 
active conjunctivitis, a compensable disability rating under 
DC 6018 cannot be assigned. See 38 C.F.R. § 4.75.

In addition, consideration has been given to assignment of a 
compensable rating based on disfigurement.  The record 
contains no evidence of disfigurement, nor have any pertinent 
contentions been advanced.  As such, a compensable rating for 
disfigurement is not indicated.

Moreover, as the Board finds no "extraordinary" findings 
associated with the pterygium, right eye, or conjunctivitis, 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is 
also not warranted. The "positive" evidence represented by 
the written contentions asserting a higher level of 
disability in the eyes has been considered, but the Board 
finds the probative weight of this evidence to be overcome by 
that of the more objective "negative" clinical evidence 
contained in the report from the February 1996 VA visual 
examination discussed above. Accordingly, the claim for a 
compensable rating for bilateral conjunctivitis, and a  
pterygium, right eye, must be denied.



ORDER

Entitlement to an increased rating for a right knee disorder, 
with muscle injury and patellectomy, currently rated as 30 
percent disabling, is denied.

Entitlement to increased ratings for left, and right wrist 
disorders, currently individually rated as 10 percent 
disabling, is denied.

Entitlement to an increased rating for otitis media, right, 
currently rated as 10 percent disabling, is denied.

Entitlement to increased (compensable) evaluations for 
hearing loss, pterygium, right eye; and, conjunctivitis, is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

